293 F.2d 519
Bernard W. LANCASTER, Appellantv.UNITED STATES of America, Appellee.
No. 16229.
United States Court of Appeals District of Columbia Circuit.
Argued May 12, 1961.
Decided June 15, 1961.

Mr. Maurice R. Weeks, Washington, D. C., for appellant.
Mr. Nathan J. Paulson, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty. at the time the brief was filed, and Carl W. Belcher, Asst. U. S. Atty. at the time the brief was filed, were on the brief, for appellee. Messrs. David C. Acheson, now U. S. Atty., and Donald S. Smith, Asst. U. S. Atty., also entered appearances for appellee.
Before WILBUR K. MILLER, Chief Judge, and EDGERTON and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of violating the Mann Act, 18 U.S.C. § 2421, and possessing obscene pictures with intent to exhibit them. D.C.Code (1951) § 22-2001. When an alleged obscene film was shown in court, the public except newspaper reporters were excluded. There was other evidence. Appellant's right to a public trial was not denied. Gillars v. United States, 87 U.S.App. D.C. 16, 31, 182 F.2d 962, 977; Iva Ikuko Toguri D'Aguino v. United States, 9 Cir., 192 F.2d 338, 365, certiorari denied, 343 U.S. 935, 72 S.Ct. 772, 96 L.Ed. 1343, rehearing denied, 345 U.S. 931, 72 S.Ct. 1053, 96 L.Ed. 1358.


2
Affirmed.